Citation Nr: 1036363	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for recurrent herpes simplex, 
type 2. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1951 to March 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In September 2008 the Veteran testified before the Decision 
Review Officer at the RO and a transcript has been incorporated 
into the record.  In August 2010 the Veteran testified before the 
undersigned at a travel Board hearing and this transcript has 
been incorporated into the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While the Board regrets the additional delay, further development 
is required for this claim.

The Veteran has testified in detail regarding the gonorrhea he 
suffered in the 1950s, as the sexually transmitted disease was 
then diagnosed.  He contends that he was misdiagnosed in service, 
and that what he actually suffered from was herpes.  A private 
physician is currently treating him for recurrent herpes simplex, 
type 2.  

Under the circumstances, the Board finds that a medical opinion 
is necessary in order to address whether the sexually transmitted 
diseases for which the Veteran was treated in service actually 
represented herpes, or whether his current herpes is otherwise 
etiologically related to service.
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should forward the entire 
claims file to a physician with expertise in 
infectious diseases.  This physician must 
review the entire claims file, with attention 
to the Veteran's two hearings and 
transcripts.  Review of the claims file must 
be noted in the final report.   

The physician should provide an opinion as to 
whether it is at least as likely as not that 
the gonorrhea diagnosed in service was 
actually a misdiagnosis of herpes, or whether 
it is at least as likely as not that the 
current herpes is otherwise etiologically 
related to service.  If the physician 
determines that a physical examination of the 
Veteran is necessary to provide the requested 
opinions, the RO should arrange for the 
Veteran to undergo such an examination.

2.  The AMC/RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the case, 
which should include consideration of all 
evidence added to the record since the 
September 2009 supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

